DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings were received on February 02, 2021.  These drawings are acceptable.
Claim Rejections - 35 USC § 103 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.   
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action: 
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made. 
 
 

Determining the scope and contents of the prior art. 
Ascertaining the differences between the prior art and the claims at issue. 
Resolving the level of ordinary skill in the pertinent art. 
Considering objective evidence present in the application indicating obviousness or nonobviousness. 
Claims 1-8, and 10-13 are rejected under 35 U.S.C. 103 as being unpatentable over Yoshitomi et al, U.S. 20200080494, hereinafter referred to as Yoshitomi, in view of Lewis et al, (U.S. 20120322606). 
Regarding claim 1, Yoshitomi teaches a cage (Fig 1, 23)  defining an internal space for mounting a central sun gear (Fig 1, 21) of about a rotation axis (II); and an annular row of planet gears (Fig 1, 22) arranged around the axis and meshed with said sun gear (Fig 1, 21); said sun gear configured for coupling to a first shaft (Fig 2, 11); wherein said cage comprising two parallel annular walls (Fig 2, 31 and 32) centred on said axis and a cylindrical wall (Fig 2, 13).  The side walls are connected by baffles (Fig 2, 33).  Element (13) is a means to fix the ring gear from moving and connecting said annular walls at their external periphery; a first of said annular walls (Fig 2, 31) being connected to a cylindrical body configured for 
Yoshitomi does not teach an annular groove for receiving oil, the annular groove formed in said second wall and extending to the periphery of a central opening centred on the axis, said annular groove opening out radially inwards. 
Regarding claim 1, Lewis an annular groove (Fig 2, 122), the annular groove for receiving oil formed in the second of said annular walls (98). The annular groove (122) formed in said second wall and extending to the periphery of a central opening centred on the axis of the second wall (98), said annular groove opening out radially inwards. 
Regarding claim 2, Lewis further teaches the said groove (122) is formed in at least one axial excess thickness of said second annular wall 
(98). 
Regarding claim 3 Lewis further teaches wherein said groove (122) is in fluidic communication with channels (130) and ducts (Fig 3, 124) formed in said second wall and extending radially outwards from said groove. 
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed intention to incorporate the teaching of Lewis to modify to include an annular groove to perform the function of receiving oil for gear lubrication. The motivation is that oil can be 

    PNG
    media_image1.png
    809
    746
    media_image1.png
    Greyscale
 
Regarding claim 4, Yoshitomi teaches wherein radially external ends of said channels are connected to longitudinal ends of lubricant nozzles (Fig 2, 28); said lubricant nozzles extending substantially parallel to said axis. 
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed intention to incorporate the teaching of Yoshitomi to modify the current invention to include a nozzle to perform the function of distributing oil. The motivation is that oil can be 
Regarding claim 5, Yoshitomi further teaches wherein the radially external ends of said ducts (Fig 2, 34) are connected to the internal radial ends of tubes (Fig 2, 28A) for supplying lubricant to said planet gears. 14. 	Regarding claim 6, Yoshitomi further teaches the planet carrier according to Claim 5, wherein each of said tubes (Fig 2, 28) is mounted in a radial bore (Fig 2, 25) of said second wall (Fig 2, 32) and passes through an axis ( Fig III) for supporting one of said planet gears (Fig 2, 26). 
Regarding claim 7, Yoshitomi further teaches the following:  the planet carrier according to Claim 6, wherein each of said tubes (Fig 2, 28) comprises a longitudinal slot or a set of bores (Fig 2, 27) in communication with an internal cavity (Fig 2, 24A) of said support axis. 
Regarding claim 8, Yoshitomi further teaches the following wherein each of said tubes passes through a cover (Fig 2, 42) provided and fixed on said second wall, said cover supporting a longitudinal end of said support axis. 
Regarding claim 10, Yoshitomi further teaches the following: an aircraft turbine engine (Paragraph 0013, line 1), comprising a speedreducing unit with an epicyclic gear train (Paragraph 0010, line 1), the epicyclic gear train comprising the planet carrier (Fig 1) according to Claim 
 


Regarding claim 12, Yoshitomi further teaches the following: The aircraft turbine engine according to Claim 11, wherein said injectors (Fig 2, 
51) are configured to spray lubricant radially inwards directly into said hole. 

Regarding claim 13, Yoshitomi does not disclose at least one axial excess thickness of the second annular wall delimits externally the central opening.
Lewis further teaches the planet carrier according to Claim 2, wherein said at least one axial excess thickness of the second annular (98) wall delimits externally the central opening.
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed intention to incorporate the teaching of Lewis to modify to include an annular groove to perform the function of receiving oil for gear lubrication. The motivation is that oil can be .  

Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Yoshitomi et al, in view of Lewis as applied to claim 1inafter further, in view of Gravina et al, (US 20200325979), hereinafter referred to as Gravina. 
Regarding claim 14, Yoshitomi and Lewis teach the limitations of claim 1 as above, they do not teach the planet carrier according to Claim 1, wherein the cylindrical wall is perforated.
Gravina discloses in figure 1, the planet carrier wherein the cylindrical wall 4 is perforated.
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed intention to incorporate the teaching of Gravina to modify Yoshitomi to include a perforated carrier. A transmission of such a type is capable of transmitting the motion between coaxial shafts rotating at different speeds and is very effective in providing such a function while maintaining small weight and volumes (pg 1, parag 0002).
 
Allowable Subject Matter 
			Claim 9 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. 
			Claim 15 is allowable.
The following is an examiner’s statement for reasons for allowance. The present invention is a cage planet carrier for a speed reducing unit with an epicyclic gear train. The independent claim 15 identifies the uniquely distinct feature of “the annular groove formed in said second wall and extending to the periphery of a central opening centered on the axis of the second wall, said annular groove opening out radially inwards, and substantially radial fins being arranged in said groove.”
The closest prior art, Yoshitomi (US 20200080494) in view of Lewis (US 20120322606) discloses a planet carrier for a speed-reducing unit with an epicyclic gear train for a turbine engine with a planetary gear set comprising a cage defining an internal space for mounting a central sun gear about a rotation axis; and an annular row of planet gears arranged around the axis and meshed with said sun gear, said sun gear configured to be coupled to a first shaft, said cage comprising two parallel annular walls centered on said axis and a cylindrical wall connecting said annular walls at their external periphery, a first of said annular walls being connected to a cylindrical body configured to be coupled to a second shaft, a second of said 
The next closest prior art, Gravina, recites spray bars for distribution of lubricant. However, Gravina does not disclose an annular groove with radial fins for lubricant distribution.

Response to Arguments
Applicant's arguments filed February 03, 2021 regarding the prior art 103 rejections have been fully considered but they are not persuasive. 
Applicant argues that claim 1 is not rendered obvious over Yoshitomi in view of Lewis.  Applicant also introduced new claims 13 and 14 in order to more particularly point out and distinctly claim one or more aspects of the present application as these claims depend from claim 1.
The above prior art references disclose all the claimed elements recited in the application. As recited in claim 1, Lewis does show in figure 2 and 3 that the second annular wall extends around the periphery of the central opening.
Claim 13 is rejected in view of Yoshitomi over Lewis. In figure 2, Lewis shows at least one axial excess thickness of the second annular wall delimits externally the central opening.
.


Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications
from the examiner should be directed to TRACEY E BELL whose telephone
number is (571)272-4624. The examiner can normally be reached on M-F
6:30 am - 4:30 pm cst. Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use 
If attempts to reach the examiner by telephone are unsuccessful, the
examiner’s supervisor, Charles Fox can be reached on (571)272-6923. The
fax phone number for the organization where this application or proceeding
is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/TRACEY E. BELL/Examiner, Art Unit 3655 

/CHARLES A FOX/Supervisory Patent Examiner, Art Unit 3655